DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The amendment filed 08/26/2022 has been entered. Claims 1, 3-13, 15-18, and 20 are pending in the application. Claims 2, 14, and 19 have been canceled and claims 1, 10, 13, 16, and 18 are amended. The amendment overcomes each objection and 35 U.S.C § 112b rejections. 
Response to Arguments
Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive. 
Applicant Argues: 
Nishiie does not expressly or inherently describe that connector 120 and/or pawls 144 are configured to be biased to return to a stable equilibrium first position radially further away from a longitudinal axis of a connector body than a second position (in which pawls 144 engage grooves 59).

	Examiner Argues: 
		Nichiie does expressly or inherently describe the connector 120 and/or pawls 144 are configured to be biased to return  to a stable equilibrium first position radially further away from a longitudinal axis of a connector body than a second position (in which pawls 144 engage grooves 59). Examiner references column 11 lines 6-35. Nichiie discloses as “the release button 145 is moved inward in the radial direction, and detached from the opening 161…the locking collar 160 is returned to the unlocked position, and restriction of movement of the pawls 144 in the radial direction is removed. … In this manner, the pawls 144 are raised up and disengaged from the grooves 59….” Nichiie continues to disclose as “…the locking collar 160 configured to be moveable in the longitudinal axis direction and move between the locked position in which the locking collar 160 is engaged with the pawls 144 to restrict movement of the pawls 144 outward in the radial direction….” Thus, Nichiie clarifies that the pawls 144, which are part of the connector, are able to move inward and outward in a radial direction meeting the amendment in Applicant’s claim 1 of “wherein the connector is configured to be biased to return to the stable equilibrium first position radially further away from the longitudinal axis that the second position.” 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
drive mechanism, in claim 7, which has structural support on [page 8 lines 29 – page 9 line 1] of the specification stating, “The drive mechanism 50 can include the drive shaft 51 and a gear box 52. The gear box 52 can include a rotary gear 53, an internal gear 54, and a drive roller 55;”
rotational engagement mechanism, in claim 7, best illustrated in Fig. 6 and has structural support on [page 13 lines 4-7] of the specification stating, “The large-diameter portion 141 together with the proximal end sleeve 130 and the rollers 150 form a rotational engagement mechanism 180 (as shown in FIG. 6) to rotatably engage the rotatable tube 101 to the insertion section 16.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Nishiie et al. (US Patent No.: US 9895051) hereinafter Nishiie.
Regarding claim 1, Nichiie discloses an overtube (Fig. 1 rotation unit 100) attachable to an insertion section (Fig. 1 insertion section 16) of an endoscope (Fig. 1 endoscope 11), the overtube (Fig. 1 rotation unit 100)  comprising: a connector body (Fig. 1 cylindrical tube main body 110) defining a lumen (Fig. 1 lumen 111) through which the insertion section (Fig. 1 insertion section 16) is insertable along a longitudinal axis (Fig. 1 longitudinal axis A2) extending through a distal opening (Fig. 1 near reference number 18) and a proximal opening (Fig. 1 near reference number 120) of the lumen (Fig. 1 lumen 111); and a connecting mechanism comprising: a connector (Fig. 1 connector 120) movably attached to the connector body (Fig. 1 cylindrical tube main body 110), wherein the connector (Fig. 1 connector 120) is configured to have a stable equilibrium first position (Fig. 15, 17 and 19  unlock position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2), and to be moved by a radial force from the stable equilibrium first position (Fig. 15, 17 and 19  unlock position)  to a second position (locked position)  radially closer to the longitudinal axis (Fig. 1 longitudinal axis A2) than the stable equilibrium first position (Fig. 15, 17 and 19  unlock position [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”) radially, and wherein, in the second position (locked position), the connector (Fig. 1 connector 120) is configured to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body  (Fig. 1 cylindrical tube main body 110), to be rotated by a drive force (Fig. 3  force from drive unit 50) relative to the insertion section along the longitudinal axis ([column 10 lines 23-67] “…the pawls 144 of the connector 120 and the grooves 59 of the receiving member 58 are pressed from the upper surface, and it prevents the pawls 144 from coming off the grooves 59. As a result, it prevents the tube 101 from moving in the longitudinal axis direction of the tube 101 (or the insertion section 16) with respect to the insertion section 16…”).  
Regarding claim 2, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 1, wherein the connector (Fig. 1 connector 120) is configured to be biased to return to the stable equilibrium first position (Fig. 15, 17 and 19  unlock position)  radially further away from the longitudinal axis (Fig. 1 longitudinal axis A2)  than the second position (locked position, [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”).  
Regarding claim 3, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 1, wherein the connector (Fig. 1 connector 120)  comprises a locking surface (Fig. 13 surface of pawls 144), and wherein the connector (Fig. 1 connector 120)  is configured to be moved by the radial force ([column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”) from the stable equilibrium first position (unlocked position) to the second position (locked position) to engage the locking surface (Fig. 13 surface of pawls 144) with the insertion section (Fig. 1 insertion section 16) to limit movement of the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis while allowing the connector body (Fig. 1 cylindrical tube main body 110) to rotate relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  
Regarding claim 4, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 3, wherein the connector (Fig. 1 connector 120) is configured to be biased to return to the stable equilibrium first position ([column 11 lines 6-17] unlocked position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2) to arrange the locking surface (Fig. 13 surface of pawls 144) at least a predetermined distance radially away from the longitudinal axis (Fig. 1 longitudinal axis A2) to allow at least a portion of the insertion section (Fig. 1 insertion section 16)  including a distal end of the insertion section (Fig. 1 insertion section 16) to be moved along the longitudinal axis (Fig. 1 longitudinal axis A2) within the lumen (Fig. 1 lumen 111) without contacting the locking surface (Fig. 13 surface of pawls 144 [column 11 lines 6-17]).  
Regarding claim 5, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 3, wherein the connector (Fig. 1 connector 120) comprises: a tab (annotated in Fig. 19 below) comprising the locking surface (Fig. 13 surface of pawls 144); and a hinge (annotated in Fig. 19 below) configured to movably attach the tab (annotated in Fig. 19 below)  to the connector body, wherein the hinge (annotated in Fig. 19 below)  is configured to bias the tab (annotated in Fig. 19 below)  to return to the stable equilibrium first position (unlocked position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2), and wherein the tab (annotated in Fig. 19 below)  is configured to be moved by the radial force ([column 11 lines 6-17]) to pivot along the hinge (annotated in Fig. 19 below)  from the stable equilibrium first position (unlocked position) to the second position (locked position) to engage the locking surface (Fig. 13 surface of pawls 144) with the insertion section (Fig. 1 insertion section 16) to limit movement of the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body (Fig. 1 cylindrical tube main body 110) to rotate relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  

    PNG
    media_image1.png
    475
    467
    media_image1.png
    Greyscale

Regarding claim 6, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 5, wherein the locking surface of the tab (annotated in Fig. 19 below)  is formed by one of a convex protrusion (annotated in Fig. 19 below) and a concave groove (annotated in Fig. 19 below), wherein the insertion section (Fig. 1 insertion section 16) defines one of a concave groove (annotated in Fig. 19 below)  to receive the convex protrusion (annotated in Fig. 19 below)  of the locking surface (Fig. 13 surface of pawls 144) of the tab (annotated in Fig. 19 below) and a convex protrusion (annotated in Fig. 19 below) to be received by the concave groove (annotated in Fig. 19 below)  of the locking surface (Fig. 13 surface of pawls 144) of the tab (annotated in Fig. 19 below), and wherein the tab (annotated in Fig. 19 below)  is configured to be moved by the radial force ([column 11 lines 6-17]) to pivot along the hinge (annotated in Fig. 19 below)  from the stable equilibrium first position (unlocked position) to the second position (locked position) to engage the one of the convex protrusion (annotated in Fig. 19 below)  and the concave groove (annotated in Fig. 19 below)  forming the locking surface (Fig. 13 surface of pawls 144) with the one of the concave groove (annotated in Fig. 19 below)  and the convex protrusion (annotated in Fig. 19 below)  defined by the insertion section (Fig. 1 insertion section 16), respectively, to engage the locking surface (Fig. 13 surface of pawls 144)  with the insertion section (Fig. 1 insertion section 16) to limit movement of the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body to rotate relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  

    PNG
    media_image2.png
    475
    467
    media_image2.png
    Greyscale

Regarding claim 7, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 1, wherein the endoscope (Fig. 1 endoscope 11) comprises a drive mechanism (Fig. 3 drive unit 50) arranged to the insertion section (Fig. 1 insertion section 16), wherein the drive mechanism (Fig. 3 drive unit 50) is configured to provide the drive force (Fig. 3 force from drive unit 50), wherein the overtube (Fig. 1 rotation unit 100) comprises a rotational engagement mechanism (Fig. 6 connecting mechanism 180) attached to the connector body (Fig. 1 cylindrical tube main body 110), wherein the rotational engagement mechanism (Fig. 6 connecting mechanism 180)  is configured to receive the drive force (Fig. 3 force from drive unit 50) from the drive mechanism (Fig. 3 drive unit 50) of the endoscope (Fig. 1 endoscope 11) to rotate the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2), and wherein in a configuration in which a distal end of the insertion section (Fig. 1 insertion section 16) protrudes from the distal opening of the lumen (Fig. 1 lumen 111) of the connector body (Fig. 1 cylindrical tube main body 110) and the connector (Fig. 1 connector 120) is in the second position (locked position) and engaged with the insertion section (Fig. 1 insertion section 16), the connector (Fig. 1 connector 120)  is arranged closer to the distal opening of the lumen (Fig. 1 lumen 111) of the connector body (Fig. 1 cylindrical tube main body 110) along the longitudinal axis (Fig. 1 longitudinal axis A2) than the rotational engagement mechanism (Fig. 6 connecting mechanism 180).  
Regarding claim 8, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 7, wherein the connector (Fig. 1 connector 120) comprises a locking surface (Fig. 13 surface of pawls 144) wherein the connector (Fig. 1 connector 120) is configured to be biased to return to the stable equilibrium first position ([column 11 lines 6-17] unlocked position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2) to arrange the locking surface (Fig. 13 surface of pawls 144) at least a predetermined distance radially away from the longitudinal axis (Fig. 1 longitudinal axis A2) to allow at least a portion of the insertion section (Fig. 1 insertion section 16)  including a distal end of the insertion section (Fig. 1 insertion section 16) to be moved along the longitudinal axis (Fig. 1 longitudinal axis A2) within the lumen (Fig. 1 lumen 111)without contacting the locking surface (Fig. 13 surface of pawls 144 [column 11 lines 6-17]), and wherein, in a configuration in which the distal end of the insertion section (Fig. 1 insertion section 16)  protrudes from the distal opening of the lumen (Fig. 1 lumen 111)of the connector body (Fig. 1 cylindrical tube main body 110), the locking surface (Fig. 13 surface of pawls 144) is radially arranged closer to the longitudinal axis (Fig. 1 longitudinal axis A2)  than an outermost surface of the driving mechanism (Fig. 3 drive unit 50) of the endoscope (Fig. 1 endoscope 11).  
Regarding claim 9, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 1, wherein the connector (Fig. 1 connector 120) comprises: a tab (annotated in Fig. 19 below) comprising the locking surface (Fig. 13 surface of pawls 144); and a hinge (annotated in Fig. 19 below) configured to movably attach the tab (annotated in Fig. 19 below)  to the connector body, wherein the hinge (annotated in Fig. 19 below)  is configured to bias the tab (annotated in Fig. 19 below)  to return to the stable equilibrium first position (unlocked position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2), and wherein the tab (annotated in Fig. 19 below)  is configured to be moved by the radial force ([column 11 lines 6-17]) to pivot along the hinge (annotated in Fig. 19 below)  from the stable equilibrium first position (unlocked position) to the second position (locked position) to engage the locking surface (Fig. 13 surface of pawls 144) with the insertion section (Fig. 1 insertion section 16) to limit movement of the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body (Fig. 1 cylindrical tube main body 110) to rotate relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  

    PNG
    media_image1.png
    475
    467
    media_image1.png
    Greyscale

Regarding claim 10, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 9, wherein the locking surface of the tab (annotated in Fig. 19 below)  is formed by one of a convex protrusion (annotated in Fig. 19 below) and a concave groove (annotated in Fig. 19 below), wherein the insertion section (Fig. 1 insertion section 16) defines one of a concave groove (annotated in Fig. 19 below)  to receive the convex protrusion (annotated in Fig. 19 below)  of the locking surface (Fig. 13 surface of pawls 144) of the tab (annotated in Fig. 19 below) and a convex protrusion (annotated in Fig. 19 below) to be received by the concave groove (annotated in Fig. 19 below)  of the locking surface (Fig. 13 surface of pawls 144) of the tab (annotated in Fig. 19 below), and wherein the tab (annotated in Fig. 19 below)  is configured to be moved by the radial force ([column 11 lines 6-17]) to pivot along the hinge (annotated in Fig. 19 below)  from the stable equilibrium first position (unlocked position) to the second position (locked position) to engage the one of the convex protrusion (annotated in Fig. 19 below)  and the concave groove (annotated in Fig. 19 below)  forming the locking surface (Fig. 13 surface of pawls 144) with the one of the concave groove (annotated in Fig. 19 below)  and the convex protrusion (annotated in Fig. 19 below)  defined by the insertion section (Fig. 1 insertion section 16), respectively, to engage the locking surface (Fig. 13 surface of pawls 144)  with the insertion section (Fig. 1 insertion section 16) to limit movement of the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body to rotate relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  

    PNG
    media_image2.png
    475
    467
    media_image2.png
    Greyscale

Regarding claim 11, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 1, wherein the connecting mechanism comprises: a locking collar (Fig. 14 locking collar 160) configured to move along the longitudinal axis (Fig. 1 longitudinal axis A2) from an unlocked position to a locked position ([column 11 lines 6-17]) to exert the radial force to move the connector  (Fig. 1 connector 120) from the stable equilibrium first position (unlocked position) to the second position (locked position) radially closer to the longitudinal axis (Fig. 1 longitudinal axis A2) than the stable equilibrium first position (unlocked position) to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) to be rotated by the drive force (Fig. 3  force from drive unit 50) relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  
Regarding claim 12, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 1, further comprising a rotatable tube (Fig. 1 tube 101) comprising: a tube main body (Fig. 1 portion of cylindrical tube 110) connected to the connector body (Fig. 1 cylindrical tube main body 110)  and configured to be rotated 5together with the connector (Fig. 1 cylindrical tube main body 110) by the drive force (Fig. 3  force from drive unit 50) relative to the insertion section (Fig. 1 insertion section 16)  along the longitudinal axis (Fig. 1 longitudinal axis A2); and a spiral fin (Fig. 1 spiral fin 112) attached to or formed integrally with the tube main body (Fig. 1 portion of cylindrical tube 110)  on at least a portion of an external circumferential surface (Fig. 1) of the tube main body (Fig. 1 portion of cylindrical tube 110).  
Regarding claim 13, Nishiie discloses a system (Fig. 1 endoscope apparatus 1) comprising: an endoscope (Fig. 1 endoscope 11) comprising an insertion section (Fig. 1 insertion section 16); and an overtube (Fig. 1 rotation unit 100) attachable to the insertion section (Fig. 1 insertion section 16) of the endoscope (Fig. 1 endoscope 11), the overtube (Fig. 1 rotation unit 100) comprising: a connector body (Fig. 1 cylindrical tube main body 110) defining a lumen (Fig. 1 lumen 111)  through which the insertion section (Fig. 1 insertion section 16) is insertable along a longitudinal axis (Fig. 1 longitudinal axis A2) extending through a distal opening (Fig. 1 near reference number 18) and a proximal opening (Fig. 1 near reference number 120) of the lumen (Fig. 1 lumen 11) ; and a connecting mechanism comprising: a connector (Fig. 1 connector 120) movably attached to the connector body (Fig. 1 cylindrical tube main body 110), wherein the connector (Fig. 1 connector 120) is configured to have a stable equilibrium first position (Fig. 15, 17 and 19  unlock position [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2), and to be moved by a radial force from the stable equilibrium first position (Fig. 15, 17 and 19  unlock position [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”) to a second position (locked position) radially closer to the longitudinal axis (Fig. 1 longitudinal axis A2) than the stable equilibrium first position(Fig. 15, 17 and 19  unlock position [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”), and wherein, in the second position (locked position), the connector (Fig. 1 connector 120) is configured to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body (Fig. 1 cylindrical tube main body 110) to be rotated by a drive force (Fig. 2 force from drive unit 50) relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  
Regarding claim 14, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 13, wherein the connector (Fig. 1 connector 120) is configured to be biased to return to the stable equilibrium first position (Fig. 15, 17 and 19  unlock position)  radially further away from the longitudinal axis (Fig. 1 longitudinal axis A2)  than the second position (locked position, [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”).  
Regarding claim 15, the overtube (Fig. 1 rotation unit 100) according to claim 13, wherein the connector (Fig. 1 connector 120) comprises: a tab (annotated in Fig. 19 below) comprising the locking surface (Fig. 13 surface of pawls 144); and a hinge (annotated in Fig. 19 below) configured to movably attach the tab (annotated in Fig. 19 below)  to the connector body, wherein the hinge (annotated in Fig. 19 below)  is configured to bias the tab (annotated in Fig. 19 below)  to return to the stable equilibrium first position (unlocked position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2), and wherein the tab (annotated in Fig. 19 below)  is configured to be moved by the radial force ([column 11 lines 6-17]) to pivot along the hinge (annotated in Fig. 19 below)  from the stable equilibrium first position (unlocked position) to the second position (locked position) to engage the locking surface (Fig. 13 surface of pawls 144) with the insertion section (Fig. 1 insertion section 16) to limit movement of the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body (Fig. 1 cylindrical tube main body 110) to rotate relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  

    PNG
    media_image1.png
    475
    467
    media_image1.png
    Greyscale

Regarding claim 16, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 15, wherein the locking surface of the tab (annotated in Fig. 19 below)  is formed by one of a convex protrusion (annotated in Fig. 19 below) and a concave groove (annotated in Fig. 19 below), wherein the insertion section (Fig. 1 insertion section 16) defines one of a concave groove (annotated in Fig. 19 below)  to receive the convex protrusion (annotated in Fig. 19 below)  of the locking surface (Fig. 13 surface of pawls 144) of the tab (annotated in Fig. 19 below) and a convex protrusion (annotated in Fig. 19 below) to be received by the concave groove (annotated in Fig. 19 below)  of the locking surface (Fig. 13 surface of pawls 144) of the tab (annotated in Fig. 19 below), and wherein the tab (annotated in Fig. 19 below)  is configured to be moved by the radial force ([column 11 lines 6-17]) to pivot along the hinge (annotated in Fig. 19 below)  from the stable equilibrium first position (unlocked position) to the second position (locked position) to engage the one of the convex protrusion (annotated in Fig. 19 below)  and the concave groove (annotated in Fig. 19 below)  forming the locking surface (Fig. 13 surface of pawls 144) with the one of the concave groove (annotated in Fig. 19 below)  and the convex protrusion (annotated in Fig. 19 below)  defined by the insertion section (Fig. 1 insertion section 16), respectively, to engage the locking surface (Fig. 13 surface of pawls 144)  with the insertion section (Fig. 1 insertion section 16) to limit movement of the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body to rotate relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  

    PNG
    media_image2.png
    475
    467
    media_image2.png
    Greyscale

Regarding claim 17, Nishiie discloses the overtube (Fig. 1 rotation unit 100) according to claim 13, wherein the connecting mechanism comprises: a locking collar (Fig. 14 locking collar 160) configured to move along the longitudinal axis (Fig. 1 longitudinal axis A2) from an unlocked position to a locked position ([column 11 lines 6-17]) to exert the radial force to move the connector  (Fig. 1 connector 120) from the stable equilibrium first position (unlocked position) to the second position (locked position) radially closer to the longitudinal axis (Fig. 1 longitudinal axis A2) than the stable equilibrium first position (unlocked position) to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) to be rotated by the drive force (Fig. 3  force from drive unit 50) relative to the insertion section (Fig. 1 insertion section 16) around the longitudinal axis (Fig. 1 longitudinal axis A2).  
Regarding claim 18, Nishiie discloses a method of operating a system (Fig. 1 endoscope apparatus 1) comprising: an endoscope (Fig. 1 endoscope 11) comprising an insertion section (Fig. 1 insertion section 16); and an overtube (Fig. 1 rotation unit 100) attachable to the insertion section (Fig. 1 insertion section 16) of the endoscope (Fig. 1 endoscope 11), the overtube (Fig. 1 rotation unit 100)  comprising: a connector body (Fig. 1 cylindrical tube main body 110) defining a lumen (Fig. 1 lumen 111) through which the insertion section(Fig. 1 insertion section 16) is insertable along a longitudinal axis (Fig. 1 longitudinal axis A2) extending through a distal opening (Fig. 1 near reference number 18) and a proximal opening (Fig. 1 near reference number 120) of the lumen (Fig. 1 lumen 111); and a connecting mechanism comprising: a connector (Fig. 1 connector 120) movably attached to the connector body (Fig. 1 cylindrical tube main body 110), wherein the connector (Fig. 1 connector 120) is configured to have a stable equilibrium first position (Fig. 15, 17 and 19  unlock position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2), and to be moved by a radial force from the stable equilibrium first position (Fig. 15, 17 and 19  unlock position)  to a second position (locked position)  radially closer to the longitudinal axis (Fig. 1 longitudinal axis A2) than the stable equilibrium first position (Fig. 15, 17 and 19  unlock position [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”), and wherein, in the second position (locked position), the connector (Fig. 1 connector 120) is configured to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2) while allowing the connector body  (Fig. 1 cylindrical tube main body 110), to be rotated by a drive force (Fig. 3  force from drive unit 50) relative to the insertion section along the longitudinal axis ([column 10 lines 23-67] “…the pawls 144 of the connector 120 and the grooves 59 of the receiving member 58 are pressed from the upper surface, and it prevents the pawls 144 from coming off the grooves 59. As a result, it prevents the tube 101 from moving in the longitudinal axis direction of the tube 101 (or the insertion section 16) with respect to the insertion section 16…”) wherein the method comprises inserting ([column 10 lines 4-22]) the insertion section (Fig. 1 insertion section 16) of the endoscope (Fig. 1 endoscope 11) through the lumen (Fig. 1 lumen 111) of the connector body (Fig. 1 cylindrical tube main body 110) along the longitudinal axis (Fig. 1 longitudinal axis Aa2); applying ([column 10 line 39-column 11 line 3]) the radial force (Fig. 3 force from the drive unit 50) to the connector (Fig. 1 connector 120) to move the connector (Fig. 1 connector 120) from the stable equilibrium first position (unlock position) radially away from the longitudinal axis to the second position (locked position) , radially closer to the longitudinal axis (Fig. 1 longitudinal axis A2) than the stable equilibrium first position (unlocked position), to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2); and while the connector (Fig. 1 connector 120) is in the second position (locked position) through application of the radial force, applying ([column 10 line 39-column 11 line 3]) the drive force (Fig. 3 force from the drive unit 50) to rotate the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis.  
Regarding claim 19, Nishiie discloses the method according to claim 18, wherein the connector (Fig. 1 connector 120) is configured to be biased to return to the stable equilibrium first position (Fig. 15, 17 and 19  unlock position)  radially further away from the longitudinal axis (Fig. 1 longitudinal axis A2)  than the second position (locked position, [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”), wherein the method comprises: applying the radial force (Fig. 15, 17 and 19  unlock position [column 11 lines 6-17] “…the pawls 144 are raised up and disengaged from the grooves 59…”) to the connector (Fig. 1 connector 120), against the bias, to move the connector (Fig. 1 connector 120) from the stable equilibrium first position (unlock position) radially away from the longitudinal axis (Fig. 1 longitudinal axis A2) to the second position (locked position), radially closer to the longitudinal axis  (Fig. 1 longitudinal axis A2) than the stable equilibrium first position (unlock position), to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16)  along the longitudinal axis (Fig. 1 longitudinal axis A2); and removing ([column 11 lines 4 – column 12 line 5]) the radial force applied to the connector (Fig. 1 connector 120), to allow the connector (Fig. 1 connector 120) to be biased to return from the second position (locked position) to the stable equilibrium first position (unlock position) radially further away from the longitudinal axis (Fig. 1 longitudinal axis A2) than the second position (locked position).  
Regarding claim 20, Nishiie discloses the method according to claim 18, wherein the connecting mechanism comprises: a locking collar (Fig. 14 locking collar 160) configured to move along the longitudinal axis (Fig. 1 longitudinal axis A2) from an unlocked position to a locked position ([column 11 lines 6-17]), and wherein the method comprises: moving ([column 10 line 4-column 11 line 4]) the locking collar (Fig. 14 locking collar 160) along the longitudinal axis (Fig. 1 longitudinal axis A2) from the unlocked position to the locked position to exert the radial force to move the connector (Fig. 1 connector 120)  from the stable equilibrium first position (unlock position) to the second position (locked position) radially closer to the longitudinal axis (Fig. 1 longitudinal axis A2) than the stable equilibrium first position (unlocked position) to engage the insertion section (Fig. 1 insertion section 16) to limit relative movement of the connector body (Fig. 1 cylindrical tube main body 110) and the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2); and while the connector (Fig. 1 connector 120) is in the second position (locked position) through application of the radial force moving ([column 11 lines 4-column 12 line 6]) the locking collar (Fig. 14 locking collar 160) to the locked position, applying the drive force to rotate the connector body (Fig. 1 cylindrical tube main body 110) relative to the insertion section (Fig. 1 insertion section 16) along the longitudinal axis (Fig. 1 longitudinal axis A2).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/RYAN N HENDERSON/Primary Examiner, Art Unit 3795